IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,286-01


                  EX PARTE NATHANIEL KEITH STRATTON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 60,424-E IN THE 108TH DISTRICT COURT
                             FROM POTTER COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of injury to an

elderly person and sentenced to four years’ imprisonment. He did not appeal his conviction.

        Applicant contends that he is actually innocent. He also alleges that his trial counsel rendered

ineffective assistance because counsel did not investigate the charges and discover that the

complainant maintained that no assault or injury had occurred.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Elizondo, 947 S.W.2d 202, 206 (Tex. Crim. App. 1996). In these
                                                                                                      2

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. We believe that

in cases such as this one, before we make the important decision of whether Applicant is entitled to

relief, the record should be more fully developed. The trial court shall therefore conduct a live

evidentiary hearing on the matter at which, at a minimum, the complainant shall be called to testify.

       Before the trial court holds a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that the complainant’s alleged statement proves he is actually innocent of the offense. The trial

court shall make specific findings addressing the complainant’s credibility. The trial court shall also

make findings addressing whether this evidence is “newly discovered.” Ex parte Brown, 205 S.W.3d
538, 545 (Tex. Crim. App. 2006). The trial court shall also make findings of fact and conclusions

of law as to whether the performance of Applicant’s trial counsel was deficient and, if so, whether

Applicant would not have pleaded guilty but for counsel’s performance. The trial court shall also

make any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall
                               3

be obtained from this Court.



Filed: January 13, 2016
Do not publish